Citation Nr: 1338639	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability manifested by a rash on the arms, face, and back.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for glaucoma. 

7.  Entitlement to service connection for a disability manifested by chemical sensitivity.

8.  Entitlement to service connection for a disability manifested by lack of coordination.

9.  Entitlement to service connection for a disability manifested by fatty liver.

10.  Entitlement to service connection for a disability manifested by low testosterone.

11.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Review of Virtual VA reveals the representative's appellate brief, but no other documents pertinent to this appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, disability manifested by a rash, glaucoma, and basal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's upper extremity peripheral neuropathy is not related to active service or service-connected disability.

2.  The Veteran's lower extremity peripheral neuropathy is not related to active service or service-connected disability.

3.  The Veteran is not currently diagnosed with or shown to have a disability manifested by chemical sensitivity.

4.  The Veteran is not currently diagnosed with or shown to have a disability manifested by lack of coordination.

5.  The Veteran is not currently diagnosed with or shown to have a disability manifested by fatty liver.

6.  The Veteran is not currently diagnosed with or shown to have a disability manifested by low testosterone.


CONCLUSIONS OF LAW

1.  Upper extremity peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been so incurred; such disorder is also not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  Lower extremity peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been so incurred; such disorder is also not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  A disability manifested by chemical sensitivity was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A disability manifested by lack of coordination was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  A disability manifested by fatty liver was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  A disability manifested by low testosterone was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
  
The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2007 and March 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  

The Veteran has not been afforded a VA examination with an opinion as to the etiology of claimed disabilities manifested by chemical sensitivity, lack of coordination, fatty liver, and low testosterone.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, there is no indication, other than the Veteran's contentions, that current symptoms of chemical sensitivity, lack of coordination, fatty liver, and low testosterone may be associated with the Veteran's service or with a service-connected disability.  Thus, the Board finds that an etiology opinion is not "necessary."  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all service treatment records and all post-service medical records.  The service treatment records are absent complaints, findings or diagnoses of peripheral neuropathy of the upper extremities and lower left extremity, chemical sensitivity, lack of coordination, fatty liver, and low testosterone during service.  

In December 1970, the Veteran presented with complaints of aches and pain in right lower leg and reported that he had been in a crash and injured his right lower leg.  The Veteran stated that it got worse due to changes in weather such as when it was cold or rainy.  Physical examination was essentially negative; x-ray was negative.  

On the clinical examination for separation from service, clinical evaluation was normal for the upper extremities, feet, lower extremities, and neurologic.  No defects or diagnoses were noted.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having lameness, foot trouble, or neuritis.  

Thus, there is no medical evidence that shows that the Veteran suffered from peripheral neuropathy of the extremities, chemical sensitivity, lack of coordination, fatty liver, or low testosterone during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Organic diseases of the nervous system can be service-connected on such a basis.  In this case, however, the Veteran does not contend, and the record does not demonstrate, that the first symptoms of peripheral neuropathy were within a year of the Veteran's discharge from service.  As noted below, the Veteran reported that he began to first notice symptoms of neuropathy in 1995.

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including acute and subacute peripheral neuropathy shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Note 2 to § 3.307(e) provides that, for purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

In this case, the Veteran's DD Form 214 shows service in Vietnam from November 27, 1968 through November 26, 1969.  There is not, however, evidence of a diagnosis of acute or subacute peripheral neuropathy that became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has some current disabilities.  The Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities.  No medical professional, however, has ever related the Veteran's peripheral neuropathy to his military service.  

The examiner who conducted the September 2007 Agent Orange examination noted that the Veteran's peripheral neuropathy of his hands was due to carpal tunnel syndrome.  

The Veteran underwent VA examination in August 2008.  At that time, he reported that he began having numbness, paresthesia, and pain intermittently at the tips of the fingers spreading proximally to forearms stopping at the elbows in 1995.  He also reported that the intermittent numbness and tingling of the toes and feet bilaterally began in 1998 and started radiating proximally to the calves and knees and eventually to his thighs.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely as not (less than 50/50 probability) that the lower extremity peripheral neuropathy was caused by the Veteran's active service or secondary to service-connected diabetes mellitus.  The examiner noted that the Veteran had treatment in service for right leg aches and had no further documented treatment or diagnosis of right leg peripheral neuropathy until September 2007.  The examiner also noted that according to the Veteran's history, he began having clinical symptoms of upper extremity neuropathy in 1995 and lower extremity symptoms in 1998, and that it was clear from the record that the Veteran's peripheral neuropathy of the upper and lower extremities preexisted the onset of the clinical diabetes.          

Thus, the record is absent evidence of peripheral neuropathy in service or within a year following service, evidence of continuity of symptomatology, medical evidence of a nexus between peripheral neuropathy and service including presumed exposure to Agent Orange, and medical evidence of a nexus between peripheral neuropathy and a service-connected disability. 

With respect to chemical sensitivity, lack of coordination, fatty liver, and low testosterone, these alleged disorders are actually just reported clinical findings or symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's chemical sensitivity, lack of coordination, fatty liver, and low testosterone constitute chronic disabilities, the Board has no basis on which to consider them as more than medical findings or symptoms.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  Absent a showing of a current chronic disability manifested by chemical sensitivity, lack of coordination, fatty liver, and low testosterone which could be related to service, entitlement to service connection for these conditions must be denied.

The Board must also consider the Veteran's own opinions that his peripheral neuropathy is related to active service and that he has disabilities manifested by chemical sensitivity, lack of coordination, fatty liver, and low testosterone which are related to active service.  

In this case, the Board does not find him competent to provide an opinion regarding the etiology of his peripheral neuropathy or diagnoses of disabilities manifested by chemical sensitivity, lack of coordination, fatty liver, and low testosterone.  These questions are the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

As the preponderance of the evidence is against the above claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a disability manifested by chemical sensitivity is denied.

Entitlement to service connection for a disability manifested by lack of coordination is denied.

Entitlement to service connection for a disability manifested by fatty liver is denied.

Entitlement to service connection for a disability manifested by low testosterone is denied.



REMAND

The Veteran underwent VA examination in July 2008 to determine the etiology of his hearing loss and tinnitus.  After review of the claims file and examination of the Veteran, he was diagnosed as having bilateral hearing loss and subjective tinnitus.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or aggravated by events that occurred during service because there was hearing loss present at the time of enlistment (right ear at 4kHz only) and hearing was normal for both ears at the time of separation and in May 1969 from .5kHz through 4kHz.  The examiner noted that although hearing loss was present at 8 kHz (hearing was normal for both ears for VA purposes) in May 1969, it was not known if this was present at the time of enlistment or separation because 8 kHz was not tested.  The examiner also opined that it was at least as likely as not that the tinnitus was related to the same etiology as the hearing loss.

The Board recognizes that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that on enlistment examination in March 1968, audiometric examination showed 45 decibels at 4000 Hertz in the right ear.  Audiogram in May 1969 showed 50 decibels at 4000 Hertz and 40 decibels at 8000 Hertz in the right ear.  On separation examination in June 1971, audiometric examination showed normal hearing.  As the VA examiner did not acknowledge the 5 decibel shift from 45 Hertz in March 1968 to 50 Hertz in May 1969 and did not attempt to explain the significance of a normal audiogram after conceded in-service noise exposure, the Board cannot adequately address the issue.  For this reason, the matter must be remanded in order for the Veteran to be afforded a new VA examination to determine the nature and etiology of his current hearing loss and tinnitus.

The Veteran has not been afforded a VA examination with an opinion as to the etiology of any current chronic skin disorder, to include basal cell carcinoma diagnosed in 2007, to the Veteran's military service.  In this case, there is evidence of skin problems in service.  The service treatment records indicate that on July 15, 1968, the Veteran presented with rash on groin; on May 23, 1969, on May 10, 1971, with ringworm; on May 28, 1971, with red rash on back; and on June 18, 1971, with a growth on right arm.  In addition, on May 23, 1969, the Veteran presented with a sebaceous cyst on right scrotum and on March 3, 1970, with sebaceous cyst of back.  Further, on Report of Medical History completed by the Veteran in conjunction with his separation examination, he acknowledged having skin diseases.

The Veteran submitted a statement in November 2008 that his skin conditions, including basal cell carcinoma, had increased in severity when they surface although they may not have been displayed at a VA appointment.  The Board construes the Veteran's statement to indicate that the rashes he experienced in service have continued intermittently since service.  As such, this matter must be remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of any chronic skin disorders that the Veteran current has or had at the time he filed his claim in September 2007.

The Veteran has not been afforded a VA examination with an opinion as to the etiology of his glaucoma.  In August 2009, the Veteran's treating physician, Dr. Quaranto, noted that the Veteran was exposed to Agent Orange; that he complained of, inter alia, glaucoma; that he could not correlate symptoms with life style and dietary regimen; that it had some consequence from exogenous influences; and that Agent Orange could not be discounted from the scenario of his pathology.  As such, this matter must be remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of his glaucoma to include whether it is at least as likely as not related to his presumed exposure to Agent Orange.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for hearing loss, tinnitus, skin disorders, and glaucoma that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are in any way related to his active duty service including conceded noise exposure.  

The examiner should comment specifically on hearing loss noted at service entrance in March 1968, hearing loss noted in May 1969, and normal hearing at separation in June 1971.  The examiner should also comment on the effect, if any, of the Veteran's conceded military noise exposure on the development of his hearing loss.  The examiner must also discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current chronic skin disorders as well as basal cell carcinoma diagnosed in 2007.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current chronic skin disorder that is in any way related to the symptoms documented during the Veteran's active duty service or whether it is at least as likely as not that the Veteran's basal cell carcinoma diagnosed in 2007 was in any way related to the symptoms documented during the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his present glaucoma.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's glaucoma is in any way related to his active duty service including presumed exposure to Agent Orange.  The examiner should address the August 2009 opinion of Dr. Quaranto.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


